Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Masters on 04/20/2022.
The application claims have been amended as follows: 
1. (Amended) A black ceramic pigment comprising: a ceramic matrix, the ceramic matrix comprising silicon, oxygen, carbon, and boron, wherein the ceramic matrix comprises a boron-species selected from the group consisting of BC, BC2, BC3, B(OSi)3, B(OSi)2OB, B(OSi)OB2, BOSiBC3, BOC2, BCSi, BO2C, BOCSi, or BCSi2, wherein the black ceramic pigment has a particle size of about 0.1 microns to about 3.5 microns, wherein the black ceramic pigment has a pigment loading to light grey of about 2.5 ppm to about 15 ppm, and wherein the black ceramic pigment has a black color defining a degree of blackness, whereby when the black ceramic pigment is exposed to a temperature of 1,000 °F for a period of 20 hours, the degree of blackness does not change.
3. (Amendment) The black ceramic pigment of claim 1, wherein the ceramic matrix is essentially free from boron oxide.
5. ( Amended) A  black ceramic pigment comprising: a ceramic matrix, the ceramic matrix comprising silicon, oxygen, carbon, and boron, wherein the ceramic matrix comprises a boron-species selected from the group consisting of BC, BC2, BC3, B(OSi)3, B(OSi)2OB, B(OSi)OB2, BOSiBC3, BOC2, BCSi, BO2C, BOCSi, or BCSi2, wherein the black ceramic pigment has a particle size of about 0.1 microns to about 3.5 microns, wherein the black ceramic pigment has a pigment loading to light grey of about 2.5 ppm to about 15 ppm, wherein the black ceramic pigment is essentially free of boron oxide, and wherein the black ceramic pigment has a black color defining a degree of blackness, whereby when the black ceramic pigment is exposed to a temperature of 1,000 °F for a period of 20 hours, the degree of blackness does not change.
18. (Amended) The black ceramic pigment of claim 5, wherein when the black ceramic pigment is exposed to a temperature of 1,000 °F for a period of 500 hours, the degree of blackness does not change.
20. (Amended) The black ceramic pigment of claim 1, wherein when the black ceramic pigment is exposed to a temperature of 1,200 °F for a period of 40 hours, the degree of blackness does not change.
24. (Amended) The black ceramic pigment of claim 1, wherein when the black ceramic pigment is exposed to a temperature of 1,000 °F for a period of 500 hours, the degree of blackness does not change.
30. (Amended) The black ceramic pigment of claim 5, wherein when the black ceramic pigment is exposed to a temperature of 1,200 °F for a period of 40 hours, the degree of blackness does not change.
31. (Amended) A black ceramic pigment comprising: a ceramic matrix, the ceramic matrix comprising silicon, oxygen, carbon, and boron, wherein the ceramic matrix comprises a boron-species selected from the group consisting of BC, BC2, BC3, B(OSi)3, B(OSi)2OB, B(OSi)OB2, BOSiBC3, BOC2, BCSi, BO2C, BOCSi, or BCSi2, wherein the black ceramic pigment has a particle size of about 0.1 microns to about 3.5 microns, wherein the black ceramic pigment has a pigment loading to light grey of about 2.5 ppm to about 15 ppm, wherein the black ceramic pigment has a black color defining a degree of blackness, and wherein the oil absorption of the black ceramic pigment is less than about 50 grams of linseed oil per 100 grams of the black ceramic pigment, whereby when the black ceramic pigment is exposed to a temperature of 1,000 °F for a period of 20 hours, the degree of blackness does not change.
REASONS FOR ALLOWANCE
Claims 1, 3, 5, 9, 13, 15, 18, 20, 23 - 26 and 29 - 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, which is the most pertinent art found, fails to disclose or render obvious all the cumulative limitations of claim 1.
The prior art of record, which is the most pertinent art found, fails to disclose or render obvious all the cumulative limitations of claim 5.
The prior art of record, which is the most pertinent art found, fails to disclose or render obvious all the cumulative limitations of claim 31.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731